FILED
                           NOT FOR PUBLICATION
                                                                               MAY 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

2233 PARADISE ROAD, LLC, DBA                     No. 18-16341
Cash Factory USA,
                                                 D.C. No.
              Plaintiff-Appellant,               2:17-cv-01018-APG-VCF

 v.
                                                 MEMORANDUM*
JOHN F. KELLY, Secretary of the
Homeland Security; LORI L.
SCIALABBA, Director of U.S.
Citizenship & Immigration Services
(USCIS),

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                            Submitted March 27, 2020**
                             San Francisco, California

Before: WALLACE, GRABER, and COLLINS, Circuit Judges.

      Plaintiff 2233 Paradise Road, LLC, timely appeals from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in favor of Defendants, the Director of United States

Citizenship and Immigration Services ("the agency") and the Secretary of

Homeland Security, in this action challenging the agency’s denial of Plaintiff’s

petition for an "H-1B visa" on behalf of Songhua Hu for a position of Chief

Operating Officer. We dismiss the appeal as moot.

      After Plaintiff filed this appeal, Plaintiff informed us that Hu had resigned.

The visa petition before us pertains specifically to Hu and cannot be transferred to

another individual. Plaintiff asserts only that Hu "may seek to renew the

employment relationship in the future." (Emphasis added.) No live controversy

remains, and Plaintiff’s speculation is insufficient to confer jurisdiction. See, e.g.,

Bain v. Cal. Teachers Ass’n, 891 F.3d 1206, 1214 (9th Cir. 2018) (holding that

"[t]he assertion that [a plaintiff] could conceivably return to her old job, without

more," is insufficient to confer jurisdiction).

      We dismiss the appeal and remand with instructions for the district court to

consider whether to vacate its judgment and dismiss the complaint. U.S. Bankcorp

Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 24–25 (1994); Dilley v. Gunn, 64
F.3d 1365, 1370–71 (9th Cir. 1995).

APPEAL DISMISSED and CASE REMANDED WITH INSTRUCTIONS.




                                            2